Citation Nr: 1221189	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a dental condition for VA compensation purposes.

2. Entitlement to service connection for a dental condition for purposes of eligibility for outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active service from September 1976 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO).

The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993). Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  Accordingly, the Board has rephrased the issues on the title page.


FINDINGS OF FACT

1.  The medical evidence of record does not establish loss of teeth #8 and #9 as a result of loss of substance of body of the maxilla or mandible. 

2.  The Veteran is not service-connected for any disability, dental or non-dental; he has not previously applied for dental treatment, including within one year after separation; he does not have a rating of 100 percent; he was not a Prisoner of War; he was not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31; and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a dental condition for VA compensation purposes have not been met. 38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2011).

2.  The criteria for entitlement to service connection for a dental condition for purposes of eligibility for VA outpatient dental treatment have not been met. 38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. § 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was not afforded a VA examination.  When a detailed report of dental examination is essential for a determination of eligibility for benefits, dental examinations may be authorized for the following classes of claimants or beneficiaries, including those requiring examination to determine whether the dental disability is service-connected. See 38 C.F.R. § 17.160(a). The Board finds that a dental examination is not essential in this case, because the record, as discussed in detail below, does not demonstrate that the dental trauma the Veteran experienced during service resulted in any actual "loss of teeth." Accordingly, this finding precludes an award of the benefits sought on appeal.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records as well as post-service reports of VA treatment.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks service connection for a dental disorder that he indicates was caused by trauma to his mouth.  He reports that teeth #8 and #9 were fractured when he was hit in the mouth while disassembling a bed frame.  He further reports that two veneers were consequently bonded to fix the break.  He alleges that he continues to experience pain and discomfort in his teeth, bone, and gums because of the dental injury.   The Board notes that a claim of service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under current VA regulations, service-connected compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150; Simington v. West, 11 Vet. App. 41 (1998). 

For the purpose of entitlement to VA outpatient dental treatment, various categories of eligibility exist, which consist of veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility) and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran. 38 C.F.R. § 17.161(2)(i).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316  (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77. 

The Board's duty is to assess the credibility and weight of the evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In the present case, the Veteran has testified and submitted that he fractured two of his teeth during service when a bed frame hit him in the face.

A review of the service treatment records demonstrates that teeth #8 and #9 were within normal limits upon entrance examination in September 1976.  Subsequently, in April 1981, service dental treatment records demonstrate treatment for fractured teeth #8 and #9. Aside from his wisdom teeth, there is no documentation of missing teeth upon entry into or throughout the Veteran's period of service.

Based on a review of the evidence, the Board finds that service connection for compensation purposes for a dental disorder to include fracture is not warranted. The Board acknowledges that the Veteran's service treatment show that the Veteran fractured two of his teeth during, which the Veteran has submitted were fixed with veneers.  The Board acknowledges that service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).  However, the medical evidence does not show that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma.  As noted, the Veteran's service treatment records solely establish fractured teeth due to direct trauma, but not due to loss of bone or substance of the maxilla or mandible as a result of the trauma or osteomyelitis.  Thus, service connection for compensation purposes is not warranted. See 38 C.F.R. §§ 4.150. 

With regard to whether service connection may be available for treatment purposes only, the Veteran is not service-connected, compensably or otherwise, for any dental disorder.  Similarly, he is not service-connected for any disability, so he does not have a service-connected condition that could be aggravated by a dental disorder.  He has not previously applied for dental treatment.  Also, he does not have a rating of 100 percent.  Moreover, service records do not indicate, and the Veteran does not contend, that he was a POW.  The Veteran was also not participating in a rehabilitation program under 38 U.S.C.A., Chapter 31, and fixing his dental problems was not medically necessary for a medical condition currently under treatment by VA.  Additionally, the Veteran separated from active service in November 2002, and he did not first apply for treatment until November 2009.  Finally, the record does not show that the Veteran incurred any wounds in combat. Rather, he claims that his teeth were fractured when he was moving a bed frame. 

For these reasons, the Board finds that the Veteran does not qualify for Class I, II II(a), (b), (c), IIR, III, IV, V, or VI eligibility, because he does not satisfy the criteria for any eligibility class under 38 C.F.R. § 17.161.  Accordingly, he is not entitled to dental treatment for the fractures he sustained during service to teeth numbers 8 and 9. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).












ORDER

Service connection for a dental condition for VA compensation purposes is denied.

Service connection for a dental condition for purposes of eligibility for outpatient dental treatment is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


